The defendant did not assert his objections to the adequacy of the plea allocutions in the court of first instance and therefore failed, as a matter of law, to preserve his claim for appellate review (see, People v Pellegrino, 60 NY2d 636; People v Warren, 47 NY2d 740; People v Santiago, 100 AD2d 857). In any event, it is quite clear from the record that the guilty pleas were the products of defendant’s informed and voluntary consent. Likewise, defendant’s objection to the denial of his motion to suppress physical evidence is without merit, for the count in the indictment to which the suppression motion pertained was dismissed by the court upon motion of the People. Thus, the denial of the motion was in no way prejudicial to defendant. Titone, J. P., Lazer, Niehoff and Rubin, JJ., concur.